Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 14, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
*823Upon review of the record, we find that there is substantial evidence to support the Board’s conclusion that claimant voluntarily left his employment as an automobile salesperson without good cause for noncompelling reasons. Claimant conceded that his supervisor was honest with him about the money he could earn while on commission, but he testified that he was nonetheless unhappy with his earnings. Under the circumstances, the Board could properly conclude that claimant’s decision to leave his employment was motivated by his dissatisfaction with his salary and was, therefore, without good cause.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.